CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Mid Cap Value Fund: We consent to the use of our report dated June 13, 2006, incorporated in this Registration Statement by reference, to the Putnam Mid Cap Value Fund and to the references to our firm under the captions "Financial Highlights" in the prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. KPMG LLP /s/KPMG LLP Boston,
